It appears that, after the expiration of a certain lease, the owner of the premises had made a second lease to the plaintiff, and the first tenant had underlet to the defendant, and that the second lessee had never been in possession of *Page 301 
the premises. The question is, whether he can maintain this action of ejectment.
The provisions of our Statutes are as follows: —
"CHAPTER 322. Section 1. Special Courts of Common Pleas, in addition to the powers conferred upon them by chapter 167, section 2, of the Revised Statutes, shall have cognizance concurrent with the Supreme Court and Court of Common Pleas, of actions brought for possession of tenements or estates, against tenants and others who hold and occupy the same, by wrongful entry or detainer, or as tenants at will or by sufferance."
"CHAPTER 359. Section 1. In actions of ejectment and trespass and ejectment to recover possession of lands, tenements or hereditaments, the plaintiff shall not be required to prove an actual entry under his title, but if he proves that he is entitled to such an estate as he claims in the premises, whether as heir, devisee, purchaser or otherwise, and also that he has a right of entry therein, this shall be deemed sufficient proof of his seizure, as alleged in his declaration, but no such action shall be maintained unless the plaintiff has, at the time of commencing the same, a right of entry into his premises."
The last statute seems to us to have no other meaning than to provide that such action may be brought by any plaintiff who has a right of entry.
And as to the construction of the language of the statute, chapter 332, we see no reason to differ from the decision of the Court already made in the second volume of our reports (Diman v. Arnold et al. 2 R.I. 398), in which the Court, quoting the language of the act then in force, subsequently repealed, but containing similar provisions with the present act, say: — "The act goes on and gives cognizance of actions `against tenants or persons who hold or occupy tenements or estates by wrongful entry or detainer.' If it was intended to confine the action for possession to estates let, it would be unnecessary to repeat the words `tenements or estates' in this clause of the section. The language is as comprehensive as words could make it, and extends to every case where a person has wrongfully entered, or, having rightfully entered, wrongfully detains any tenement or estate." Besides, *Page 302 
the statute, chapter 332, seems intended to obviate the question discussed in that case, by omitting the word "let" after "estates," and substituting "and others" for "or persons." We therefore hold that our statutes authorize an action of ejectment in a special Court, to be brought by any plaintiff who has a right of entry, against any defendant who detains the estate, and, sustaining the first and third exceptions, remand the case to the special Court.